Citation Nr: 0946380	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO. 02-15 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for multiple sclerosis, 
claimed as numbness of the hands and feet, and as disc bulge 
at C5-C6 with cervical radiculopathy.

2. Entitlement to service connection for memory loss due to 
undiagnosed illness, or in the alternative, as secondary to 
multiple sclerosis.

3. Entitlement to service connection for joint pain due to 
undiagnosed illness, or in the alternative, as secondary to 
multiple sclerosis.

4. Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran served in the Army National Guard between 
February 1980 and April 2005, and had periods of active 
service from June 1980 to September 1980, and from September 
1990 through May 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that the issues, particularly those with 
potentially neurological implications, have been 
recharacterized in the case caption above. A sympathetic 
reading of a claimant's pleadings cannot be based on a 
standard that requires legal sophistication beyond that which 
can be expected of a lay claimant and must consider whether 
the claimant's submissions, considered in toto, have 
articulated a claim. See Ingram v. Nicholson, 21 Vet. App. 
232 (2007). In this case, the Veteran originally filed a 
claim for numbness of his hands and feet, memory loss, and 
generalized joint pain. These matters have been variously 
described in the medical records, including as symptoms of 
multiple sclerosis.  As such, the Board finds that the issue 
of whether the Veteran is entitled to service connection for 
multiple sclerosis is properly under review, as are the 
claims of entitlement to service connection for the specified 
manifestations of that disease under all possible theories of 
service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking to establish service connection for 
multiple sclerosis, claimed as numbness in his hands and feet 
and a cervical spine disability, as well as for joint pain 
and memory loss. The record is unclear as to whether the 
specific ailments are manifestations of the multiple 
sclerosis, or are completely independent symptoms.

For service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). See also Pond v. 
West, 12 Vet. App. 341, 346 (1999). In addition, certain 
chronic disease, including multiple sclerosis, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within a prescribed period 
of time following separation from active duty even though 
there is no evidence of such disease during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009). In the case of multiple 
sclerosis, this disorder must have become manifest to a 
degree of 10 percent or more within 7 years of the date of 
separation from service. 38 C.F.R. § 3.307(a)(3) (2009).

This matter was remanded in December 2006, with a requirement 
that the Veteran be afforded a VA examination to clarify and 
discuss all current neurological diagnoses, and to assess the 
date of onset of the Veteran's multiple sclerosis, as well as 
opine as to whether it and any additional disabilities 
diagnosed are directly related to the Veteran's service, are 
due to the Veteran's multiple sclerosis, or are actually 
undiagnosed illnesses. The April 2009 VA examination report 
is completely inadequate in that it fails to address the 
Board's remand directives, and it references records that are 
missing from the claims folder.

The April 2009 examiner stated that "since there is no 
confirmed diagnosis of multiple sclerosis per the more recent 
neuro findings & evaluation, many questions from the remand 
cannot be answered." The Board is entirely unclear as to the 
basis of this conclusion. A November 2004 VA neurology clinic 
note clearly shows that the Veteran "now meets criteria for 
definite multiple sclerosis." The VA examiner references a 
March 2009 VA treatment note showing a changing diagnosis and 
noted that the "neurologist was unclear whether [the 
Veteran] truly has multiple sclerosis or not."  The Board, 
in its December 2006 remand, ordered the RO to associate all 
current VA treatment records since August 2004 with the 
claims folder. This remand directive was completely ignored. 
Thus, the VA examination report is not only based upon 
records the Board cannot review, but is entirely unresponsive 
to the Board's remand directives. There is no diagnosis, and 
there is no assessment of the etiology of any current 
diagnosis related to the Veteran's claims. If any action 
required by a remand is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken. While the Board regrets the delay, another remand 
is required. See Stegall v. West, 
11 Vet. App. 268 (1998).

This Veteran is to be afforded a VA examination by an 
examiner who can assess whether the Veteran has multiple 
sclerosis, and, if so, when that disease manifested. The 
Board notes that the Veteran reported numbness and weakness 
in his leg as early as January 1995. See service treatment 
records. The examiner must determine the likelihood that this 
is an initial manifestation of the Veteran's current 
disability, especially if multiple sclerosis is the current 
diagnosis considering January 1995 is within the relevant 
presumptive period under 38 C.F.R. § 3.307.

If multiple sclerosis cannot be diagnosed, then the examiner 
must render an opinion as to all current diagnoses related to 
numbness in the hands and feet, a cervical spine disability, 
joint pain, and memory loss. If no diagnosis can be rendered 
with regard to these symptoms, the examiner should so 
indicate, with a conclusion as to whether these symptoms can 
be considered part of a multi-symptom undiagnosed illness.

The Board also notes that the Veteran was in an automobile 
accident during a period of training in the late 1980's. See 
February 2003 statement from fellow service member, and 
September 2002 statement from nurse. The Board conceded this 
as an in-service incident in its October 2004 remand. Because 
the Veteran has shown a current cervical spine disability, 
which may or may not be orthopedic in nature, and there is an 
in-service automobile accident, the Veteran should be 
afforded a VA examination to determine the nature of any 
cervical spine disability, and whether it is as likely as not 
that the Veteran's current cervical spine disability is 
related to the in-service automobile accident. 38 C.F.R. 
§ 3.159(c)(4) (2009).

Prior to any of this development, VA must comply with the 
December 2006 Board remand directive requiring that all 
current VA outpatient records dating from August 2004 be 
associated with the claims folder. 38 C.F.R. § 3.159(c)(2) 
(2009).

Allergic Rhinitis

The Veteran is seeking to establish service connection for 
allergic rhinitis. Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active duty military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty. 38 U.S.C.A. § 101(21) and (24) (West 2002); 
38 C.F.R. § 3.6(a) and (d) (2009). ACDUTRA is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes. 38 C.F.R. § 3.6(c)(1) (2009). It follows 
from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 
101(24), 106, 1131. 

The Veteran's periods of active duty are verified by way of 
two DD 214 forms in the claims folder, and his record also 
shows twenty-five years of service in the Army National 
Guard, between 1980 and 2005. Despite numerous attempts, the 
RO has been unable to obtain the dates of the Veteran's 
ACDUTRA or INACDUTRA during those twenty-five years. However, 
the crux of the Veteran's claim is that he was exposed to 
dust and fires during his 1990/1991 tour in the Persian Gulf, 
which aggravated his allergies and sinus problems.

A Veteran is presumed to be in sound condition when he is 
accepted into service, with the exception of disorders noted 
at the time of entry. 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2009). A preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2009).

The Veteran had active service from June 1980 to September 
1980, and from September 1990 through May 1991. His service 
treatment records show that he had an upper respiratory 
infection in February 1986, and that he noted seasonal 
sinusitis on his report of medical history in May 1988. In an 
April 1991 post-deployment medical record the Veteran is 
noted as having "chronic problems" with dust. Throughout 
the records since then, the Veteran is consistently treated 
for allergy and sinus problems.

While the Veteran has been afforded VA examinations with 
regard to this claim, no opinion was sought as to the 
question of aggravation. The most recent opinion notes that 
the 1994 Gulf War examination does not show a diagnosis of 
sinus infection or allergic rhinitis and that allergic 
rhinitis became evident in the May 2001 VA treatment note. 
See April 2009 VA examination report. The examiner made no 
mention of the pre-deployment notation of seasonal sinusitis 
in May 1988, and did not assess whether the April 1991 
notation of a chronic problem with dust during the Veteran's 
Persian Gulf service, followed by years of treatment for 
sinus. Also, at the Veteran's March 2003 RO hearing, he 
reported being exposed to "smoke from the oil well fires, 
the constant dust storms, the burning of feces...and any diesel 
fuel and gas." See hearing transcript at page 9. These 
findings suggest the need for an opinion as to whether the 
existence of seasonal sinusitis prior to the Veteran's active 
duty period, followed by chronic problems with dust, exposure 
to dust, oil well fires, etc., followed by continued 
treatment following his period of deployment, shows that the 
Veteran's sinusitis is a preexisting disease considered to 
have been aggravated by active service due to an increase in 
disability during such service that is not due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2009). As such, while the Board regrets 
the delay, additional development is required to afford the 
Veteran the benefit of an opinion as to the crux of his 
argument on this claim.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by obtaining and associating 
with the claims folder all relevant, non-
duplicative VA outpatient treatment 
records.

2. Afford the Veteran a comprehensive 
review of the record and VA examination, 
if required, by a physician knowledgeable 
in neurology. The examiner should clarify 
and discuss all current diagnoses, 
including multiple sclerosis, and/or any 
independent disabilities manifested by 
numbness of the hands and feet, a cervical 
spine disability, joint pain, or memory 
loss. 

The examiner should assess the date of 
onset of the Veteran's multiple sclerosis, 
including whether the January 1995 service 
treatment record can be noted as the time 
of the initial manifestation of the 
disease. The examiner should opine as to 
whether multiple sclerosis manifested 
itself within seven years of the Veteran's 
May 1991 discharge from active duty 
status. If not, whether it is otherwise 
shown to be directly related to the 
Veteran's service. 

If multiple sclerosis is not diagnosed, 
then the examiner should state whether the 
other claimed disabilities as likely as 
not initially manifested during the 
Veteran's service, or are symptoms of a 
multi-symptom undiagnosed illness.

3. Afford the Veteran a VA examination to 
assess the orthopedic aspect of his claim 
for service connection for a cervical 
spine disability. The claims folder should 
be provided to the examiner. Following 
physical examination and all necessary 
testing, the examiner should render a 
diagnosis related to the cervical spine, 
if appropriate. The examiner should then 
provide an opinion by addressing the 
following question: Is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
cervical spine disability was caused by 
disease or injury during service, 
including a motor vehicle accident? A 
complete rationale should be provided for 
any opinion expressed and all documents 
relied upon should be specified.

4. Obtain an addendum to the April 2009 VA 
examination report regarding the Veteran's 
claim for allergic rhinitis. The examiner 
should review the entire claims folder, 
including all treatment records during the 
Veteran's National Guard service. The 
examiner is asked to render an opinion as 
to whether the Veteran's noted seasonal 
sinusitis is shown to have increased in 
disability during his period of active 
duty, in particular during his service in 
the Gulf including his chronic problem 
with dust, and the exposure to oil well 
fires, constant dust storms, and burning 
of feces, noted above. If the seasonal 
sinusitis noted in the May 1988 record is 
deemed to have increased during active 
duty, the examiner is asked to explain 
whether the increase was or was not due to 
the natural progress of the disease. The 
rationale for this opinion should be made 
clear in the report, and all relevant 
records used in the opinion should evident 
by the report as well.

5. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


